DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 10/13/2022.
Claims 1-9, 11-13 have been amended.
Claim 16 has been cancelled.
Claims 1-15, and 17-20 are currently pending and have been examined.
The previous objections are hereby withdrawn due to amendments to the claims.
Asides from the 112(b) rejection of claim 6, the previous 112(b) and 112(d) rejections are hereby withdrawn due to amendments to the claims.
The 101 rejection is maintained for the reasons below.
This action is FINAL.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 rejected under 35 USC 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/13/2022 with regards to claims 1-20 rejected under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues #1:
Independent claims 1 and 11 have been amended to clarify that information from a second device is used to generate a credential token at a first device to be used in a secure transaction between the first device and a vendor or merchant device. The claims recite responsive to receiving on a first device an offer pertaining to a service to a second device, obtaining device information of the second device; generating a credential token based on the device information; and processing an electronic transaction between the first device and a merchant device, for the offer or the service, using the credential token. The use of the information of the second device allows for a more secure transaction, and as such is a practical application. Obtaining information from a second device and using that information to generate a credential token provides more than any abstract concept. 
In view of the above, it is respectfully submitted that the claims of the present application are not directed to an abstract concept, or at least should be considered as integrating the abstract concept into a practical application (Step 2A, Prong 2), or including additional elements that amount to substantially more than the abstract concept (Step 2B). Accordingly, for at least these reasons, the claims of the present application are directed to patent- eligible subject matter and comply with 35 USC 101.


Examiners response:
The Examiner respectfully disagrees, the claims do not recite that the device information is obtained from a second device, but rather recites that device information is obtained, and is silent as to where it is obtained from.  Further the claims are silent as to any technical steps for determining the proximity of the first and second devices.   As such the claims amount to limiting the abstract idea for processing the transaction between devices using tokens presumably to the computer environment, and does not amount to significantly more than the abstract idea as these steps are similar to those identified by the Courts as failing to amount to significantly more than the abstract idea (receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)).
For the reasons above, the 101 rejection is hereby maintained.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the device" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. (It’s not clear if “the device” is the first or second device of claim 1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a system, and method. 
Step 2A – Prong One (Do the claims recite an abstract idea?)
Claim 1 recites an idea, in part, by:
responsive to receiving on an offer pertaining to a service to a second device, obtain device information of the second device;
generate a credential token based on the device information; and
process an electronic transaction between the first device and a merchant device, for the offer or the service, using the credential token.

While varying in scope, claim 11 is directed towards a similar idea, as recite, in part, by:
receiving an offer pertaining to a service to a second device when the second device is in proximity to a vendor providing the service;
obtaining device information of the second device;
generating a credential token based on the device information; and
processing an electronic transaction between the first device and a merchant device, for the offer or the service, using the credential token.

The steps recited above in Step 2A Prong 1 of the analysis under the broadest reasonable interpretation covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting at least one processor, a memory, and claiming that the method is “computer-implemented” (presuming a computer performs the method, although not claimed as so), nothing in the claim elements are directed towards anything other than commercial or legal interactions for generating a token and processing a transaction with the token.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of at least one processor, a memory.  The at least one processor, a memory are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).    The specification does not provide any indication that the at least one processor, a memory are other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a at least one processor, a memory to perform the steps recited above in Step 2A Prong 1 of the analysis amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data presumably over network, and storing and retrieving information for generating a token and processing a transaction with the token. The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, 2-10 and 12-20 are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas, further describing the abstract idea (claim 10 for example, further defines the transaction “wherein the electronic transaction is an approval to open a door”).  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 11-12, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Connolly (US Patent Application Publication 20120209657).  
As per claim 1, Connolly discloses:
A system for processing electronic transactions, the system comprising:  [0003]
at least one processor; and [0012]
a memory comprising instructions which, when executed by the processor, configure the processor to: [0012]
responsive to receiving on a first device an offer pertaining to a service to a second device, obtain device information of the second device; wherein the user chooses predetermined offers for services provided by vendors, as one example would be the car wash (a service) for a car (the second device), and the location of the car via the user’s mobile device would be the device information of the second device [0009-0011] Users (customers) install the application (app) on their user device and enter a standard transaction that they repeat on a regular basis. (Examples would include a repeatable order at a favorite drive-through coffee shop, car wash, oil change location, or a drive-through pharmacy medical prescription.). At the time the user installs the app, they would be able to choose from a list of businesses currently participating in the service… A central server or clearinghouse sends an indication to the customer indicative of the predetermined offering, and receives an order confirmation from the customer indicating acceptance of the order. The clearinghouse then sends the order to the merchant for the predetermined offering, based on the order confirmation, on behalf of the customer for customer pickup upon arrival… In the general configuration, the disclosed method for ordering services includes, at step 200, determining, based on a location, that a customer 120 is proximate to a merchant 110, and identifying, based on an identity of the customer 120, a predetermined offering of the merchant 110 for preparation and delivery (receipt) by the customer, as depicted at step 201. The predetermined offering may be any goods, services, or combination typically exchanged via counter or drive through manner; some common examples are coffee, bagels, donuts, soft drinks, burgers, etc. Such exchanges often entail a combination of goods and services, and as such, lead time to prepare the order is beneficial.
generate a credential token based on the device information; and wherein based on the user’s location being proximate (the location) and confirming to receive the service, the payment token would be generated and sent to complete the transaction [0036-0037] Upon receipt of the proximity indication 130 and determination of the default predetermined offering 164, the customer 120 receives, at the personal electronic device 122 appurtenant to the customer 120, an indication of a pending transaction 132 for the predetermined offering, as shown at step 319. The application 124 displays the pending transaction to the customer 120, and receives a customer input via the personal electronic device 122 for confirming or declining the transaction, as shown at step 320. The application 124 allows multiple customer selections, as shown at step 321. The customer may confirm the default predetermined offering ("the usual"), in which case the clearinghouse 150 receives an order confirmation 134 from the customer indicating acceptance of the order, as shown at step 322, or may receive an alternate selection from the menu 154 of vendor offerings 158 in lieu of the predetermined offering indicated by the order confirmation request, ad shown at step 323… If the customer elects to confirm the default or modified order, then the clearinghouse 150 receives a payment authorization 184 for the confirmed order 134, in which the payment authorization includes an indication to complete a transaction with a financial entity 180 using a prearranged identifier 182 corresponding to a payment source. The prearranged identifier 182 may be any suitable token or payment method commonly used for online purchases, such as a credit card number, bank account number, online service (i.e. PayPal.RTM. identifier) or other mechanism.
process an electronic transaction between the first device and a merchant device, for the offer or the service, using the credential token. [0025], [0036-0037] In the general configuration, the disclosed method for ordering services includes, at step 200, determining, based on a location, that a customer 120 is proximate to a merchant 110, and identifying, based on an identity of the customer 120, a predetermined offering of the merchant 110 for preparation and delivery (receipt) by the customer, as depicted at step 201. The predetermined offering may be any goods, services, or combination typically exchanged via counter or drive through manner; some common examples are coffee, bagels, donuts, soft drinks, burgers, etc. Such exchanges often entail a combination of goods and services, and as such, lead time to prepare the order is beneficial. An order for the predetermined offering is then sent to the merchant 110 on behalf of the customer 120, as disclosed at step 202. In the example arrangement, proximity is determined by a GPS enabled cellphone or other personal electronic device 122, and ordering occurs via an intermediary, such as a clearinghouse or order server, discussed further below… If the customer elects to confirm the default or modified order, then the clearinghouse 150 receives a payment authorization 184 for the confirmed order 134, in which the payment authorization includes an indication to complete a transaction with a financial entity 180 using a prearranged identifier 182 corresponding to a payment source. The prearranged identifier 182 may be any suitable token or payment method commonly used for online purchases, such as a credit card number, bank account number, online service (i.e. PayPal.RTM. identifier) or other mechanism. The clearinghouse 150 then sends the order 136 to the merchant 110 based on the order confirmation 134 for receipt on a telecommunication device 171 (i.e. PC, vendor remote order screen, cellphone) preparation by the vendor staff 172 and delivery at either a counter or drive-up window 174 upon customer 120 arrival.

As per claim 2, Connolly discloses:
wherein the second device is an Internet of Things (loT) device or a vehicle. [0009] Users (customers) install the application (app) on their user device and enter a standard transaction that they repeat on a regular basis. (Examples would include a repeatable order at a favorite drive-through coffee shop, car wash, oil change location, or a drive-through pharmacy medical prescription.). At the time the user installs the app, they would be able to choose from a list of businesses currently participating in the service.

As per claim 6, Connolly discloses:
wherein the at least one processer is configured to: receive an offer pertaining to the service when the device is in proximity to a vendor providing the service. [0011] In further detail, configurations disclosed herein provide a method for ordering services by determining, based on a location, that a customer is proximate to a merchant, and identifying, based on an identity of the customer, a predetermined offering of the merchant for preparation. A central server or clearinghouse sends an indication to the customer indicative of the predetermined offering, and receives an order confirmation from the customer indicating acceptance of the order.

As per claim 8, Connolly discloses:
wherein the at least one processer is configured to: receive transaction credit for the electronic transaction for at least one of the offer or service. [0039-0041] T In addition to traditional concepts such as "buy 9 ("widgets") get tenth free" you can have "buy four ("widgets") in a set time period, i.e. one month, and get a fifth free. Such customer loyalty statistics may be gathered by the clearinghouse and combined with the vendor/merchant internal record of in-person purchases to obtain a complete aggregation of customer purchases made by either medium for calculating loyalty rewards… The disclosed arrangement provides comprehensive customer data acquisition through use of unprecedented customer data sets. Including complete demographic and physical address details of customers. As well as favorite purchases, frequency of visits, locations visited, which reward programs work best, etc. Information on automated purchases generated as defined herein may be combined with the vendors internal records of regular customers to coalesce purchases made by either mechanism and aggregate the purchases toward customer loyalty programs.

As per claims 11, Connolly discloses:
A computer-implemented method of processing electronic transactions, the method comprising: [0003], [0012]
receiving, at a first device, an offer pertaining to a service to a second device when the second device is in proximity to a vendor providing the service; wherein Connolly discloses a car wash, the second device would be the car and the service would be the car wash [0009-0011] Users (customers) install the application (app) on their user device and enter a standard transaction that they repeat on a regular basis. (Examples would include a repeatable order at a favorite drive-through coffee shop, car wash, oil change location, or a drive-through pharmacy medical prescription.). At the time the user installs the app, they would be able to choose from a list of businesses currently participating in the service. Remote updates add businesses as they become available… In further detail, configurations disclosed herein provide a method for ordering services by determining, based on a location, that a customer is proximate to a merchant, and identifying, based on an identity of the customer, a predetermined offering of the merchant for preparation. A central server or clearinghouse sends an indication to the customer indicative of the predetermined offering, and receives an order confirmation from the customer indicating acceptance of the order.
obtaining device information of the second device; wherein the user chooses predetermined offers for services provided by vendors, as one example would be the car wash (a service) for a car (the second device), and the location of the car via the user’s mobile device would be the device information of the second device [0009-0011] Users (customers) install the application (app) on their user device and enter a standard transaction that they repeat on a regular basis. (Examples would include a repeatable order at a favorite drive-through coffee shop, car wash, oil change location, or a drive-through pharmacy medical prescription.). At the time the user installs the app, they would be able to choose from a list of businesses currently participating in the service… A central server or clearinghouse sends an indication to the customer indicative of the predetermined offering, and receives an order confirmation from the customer indicating acceptance of the order. The clearinghouse then sends the order to the merchant for the predetermined offering, based on the order confirmation, on behalf of the customer for customer pickup upon arrival… In the general configuration, the disclosed method for ordering services includes, at step 200, determining, based on a location, that a customer 120 is proximate to a merchant 110, and identifying, based on an identity of the customer 120, a predetermined offering of the merchant 110 for preparation and delivery (receipt) by the customer, as depicted at step 201. The predetermined offering may be any goods, services, or combination typically exchanged via counter or drive through manner; some common examples are coffee, bagels, donuts, soft drinks, burgers, etc. Such exchanges often entail a combination of goods and services, and as such, lead time to prepare the order is beneficial.
generating a credential token based on the device information; and wherein based on the user’s location being proximate (the location, i.e. device information) and confirming to receive the service, the payment token would be generated and sent to complete the transaction [0036-0037] Upon receipt of the proximity indication 130 and determination of the default predetermined offering 164, the customer 120 receives, at the personal electronic device 122 appurtenant to the customer 120, an indication of a pending transaction 132 for the predetermined offering, as shown at step 319. The application 124 displays the pending transaction to the customer 120, and receives a customer input via the personal electronic device 122 for confirming or declining the transaction, as shown at step 320. The application 124 allows multiple customer selections, as shown at step 321. The customer may confirm the default predetermined offering ("the usual"), in which case the clearinghouse 150 receives an order confirmation 134 from the customer indicating acceptance of the order, as shown at step 322, or may receive an alternate selection from the menu 154 of vendor offerings 158 in lieu of the predetermined offering indicated by the order confirmation request, ad shown at step 323… If the customer elects to confirm the default or modified order, then the clearinghouse 150 receives a payment authorization 184 for the confirmed order 134, in which the payment authorization includes an indication to complete a transaction with a financial entity 180 using a prearranged identifier 182 corresponding to a payment source. The prearranged identifier 182 may be any suitable token or payment method commonly used for online purchases, such as a credit card number, bank account number, online service (i.e. PayPal.RTM. identifier) or other mechanism.
processing an electronic transaction between the first device and a merchant device, for the offer or the service, using the credential token. [0025], [0036-0037] In the general configuration, the disclosed method for ordering services includes, at step 200, determining, based on a location, that a customer 120 is proximate to a merchant 110, and identifying, based on an identity of the customer 120, a predetermined offering of the merchant 110 for preparation and delivery (receipt) by the customer, as depicted at step 201. The predetermined offering may be any goods, services, or combination typically exchanged via counter or drive through manner; some common examples are coffee, bagels, donuts, soft drinks, burgers, etc. Such exchanges often entail a combination of goods and services, and as such, lead time to prepare the order is beneficial. An order for the predetermined offering is then sent to the merchant 110 on behalf of the customer 120, as disclosed at step 202. In the example arrangement, proximity is determined by a GPS enabled cellphone or other personal electronic device 122, and ordering occurs via an intermediary, such as a clearinghouse or order server, discussed further below… If the customer elects to confirm the default or modified order, then the clearinghouse 150 receives a payment authorization 184 for the confirmed order 134, in which the payment authorization includes an indication to complete a transaction with a financial entity 180 using a prearranged identifier 182 corresponding to a payment source. The prearranged identifier 182 may be any suitable token or payment method commonly used for online purchases, such as a credit card number, bank account number, online service (i.e. PayPal.RTM. identifier) or other mechanism. The clearinghouse 150 then sends the order 136 to the merchant 110 based on the order confirmation 134 for receipt on a telecommunication device 171 (i.e. PC, vendor remote order screen, cellphone) preparation by the vendor staff 172 and delivery at either a counter or drive-up window 174 upon customer 120 arrival.

As per claims 12 and 18.  claims 12 and 18 recite substantially similar limitations to those found in claims 2 and 8.  Therefor claims 12 and 18 is rejected under the same art and rational as claims 2 and 8. Furthermore Connolly discloses a computer-implemented method [0012].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 10, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Pineau, et al. (US Patent Application Publication 20130214898).
As per claim 3, Pineau disclose:
wherein the second device information is credential information from the device. [0017] Further disclosed is a method for controlling functional devices comprising: receiving, by a server, from a personal mobile electronic device located in the vicinity of a functional device, an identifier of the functional device and an identification of the personal mobile electronic device, the identifier having been retrieved from a token located in the vicinity of the functional device; retrieving, by the server, from a database, a permission level for a user associated with the identification of the personal mobile electronic device to access the functional device; and if the permission level indicates that permission is granted, generating, by the server, a TCP/IP packet comprising an access granted control instruction and sending the packet to an electronic bridge connected to the functional device, wherein the electronic bridge is configured to pass the access granted control instruction to the respective functional device causing it to operate.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Connolly with the ability to use credential information associated with the device as taught by Pineau doing so further allows the server to decide if access for the service is allowed based on the identifier associated with the service (in the Pineau, opening the door) [0160].

As per claim 4, Pineau discloses:
wherein the at least one processer is configured to: authenticate the credential token. [0168] Upon receiving the trigger and determining the location of the user's mobile device 510, the mobile device sends the digital token 590 and location information to the CMC 26, in step 606. Next, in step 608, the CMC 26 checks the validity of the digital token 590, which may be a check in relation to one or more of the time of day, the location of the user's personal mobile device and the identity of the user's personal mobile device. If, in step 610, the digital token be found to be invalid, access is denied in step 612. If, however, the digital token 590 be valid, then in step 614 the CMC sends an open signal to the door, which may, but not necessarily, be via a bridge 10.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Connolly with the ability to verify the digital token as taught by Pineau doing so further allows the server to allows for further restrictions to be used in relation to one or more of the time of day, the location of the user's personal mobile device and the identity of the user's personal mobile device [0168].

As per claim 10, Pineau discloses:
wherein the electronic transaction is an approval to open a door. [0168] Upon receiving the trigger and determining the location of the user's mobile device 510, the mobile device sends the digital token 590 and location information to the CMC 26, in step 606. Next, in step 608, the CMC 26 checks the validity of the digital token 590, which may be a check in relation to one or more of the time of day, the location of the user's personal mobile device and the identity of the user's personal mobile device. If, in step 610, the digital token be found to be invalid, access is denied in step 612. If, however, the digital token 590 be valid, then in step 614 the CMC sends an open signal to the door, which may, but not necessarily, be via a bridge 10.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Connolly with the ability to use credential information associated with the device to open a door as taught by Pineau doing so further allows the server to decide if access for the service is allowed based on the identifier associated with the service (in the Pineau, opening the door) [0160].
As per claims 13-14, and 20, claims 13-14, and 20 recite substantially similar limitations to those found in claims 3-4, and 10 above.  Therefor claims 13-14, and 20 are rejected under the same art and rationale as claims 3-4, and 10.  Furthermore Connolly discloses a computer-implemented method [0012].

Claim 5, and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Priebatsch (US Patent Application Publication 20140019358, with priority to provisional application 61671381 filed Jul. 13 2012), “Priebatsch”.
As per claim 5, Connolly does not expressly disclose the following, Priebatsch, however discloses:
wherein the at least one processer is configured to: generate a payment token based on the credential token. wherein the QR code is akin to credential token, [0011, 0023, 0028, with support in 0017 and 0022-0023 of provisional] the processor is configured to (i) operate the communication module to cause the code to be transmitted to a mobile device of the user, (ii) operate the communication module to receive, from a merchant, the readable code and a payment amount, (iii) match the received readable code to the user and retrieving the token associated with the user, and (iv) following the match, operate the communication module to provide the token and the payment amount to a payment processor to facilitate completion of a transaction between the user and the merchant… The readable code may be a mature code (e.g., a QR code or a bar code), a seed code that can generate a mature code later, or an authentication token.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Connolly with the ability to retrieve a payment token based on the received QR code (authorization token) as taught by Priebatsch doing so further protects the users privacy and possibility of financial loss preventing the payment instrument from being spoofed [0007].
As per claim 15.  Claim 15 recites substantially similar limitations to those found in claim 5.  Therefor claim 15 is rejected under the same art and rational as claim 5. Furthermore Connolly discloses a computer-implemented method [0012].

Claim 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Easterly, et al. (US Patent Application Publication 20110208659), “Easterly”.
As per claim 9, Connolly does not expressly disclose the following, Easterly, however, discloses:
wherein the at least one processer is configured to: retrieve stored transaction credit for the electronic transaction for the offer; and  [0023-0024] The value profile might also contain an optional application for overdraft loans or consumer loans as a source of settlement funds. The credit facility could be offered by eCache, the merchant or an alliance partner. The value profile also asks the customer to select settlement preferences. For example, a customer might do weekly grocery shopping at a particular grocer. The grocer might have a loyalty program that offers members special weekly promotional offers, or might have coupons that the grocer wishes to offer to the customer. Additionally, the merchant--in this example, a grocer--might have entered into an agreement with a rewards point issuer, such as an airline or credit card issuer, to allow customers to redeem reward points to be applied to purchase merchandise in the merchant's stores. The value or conversion rate from reward points to the merchant might vary, so the invention manages the conversion from reward value to merchant dollars. In this manner the customer can establish a preference with a grocer to "pay" or settle a transaction in the following manner: First, apply any promotional dollars; second, apply coupons; third, convert points from the customer's airline card; and, fourth, the remainder of the cost of the transaction is to be deducted from the customer's DDA account.
process the electronic transaction in part using the stored transaction credit. [0023-0024] The value profile might also contain an optional application for overdraft loans or consumer loans as a source of settlement funds. The credit facility could be offered by eCache, the merchant or an alliance partner. The value profile also asks the customer to select settlement preferences. For example, a customer might do weekly grocery shopping at a particular grocer. The grocer might have a loyalty program that offers members special weekly promotional offers, or might have coupons that the grocer wishes to offer to the customer. Additionally, the merchant--in this example, a grocer--might have entered into an agreement with a rewards point issuer, such as an airline or credit card issuer, to allow customers to redeem reward points to be applied to purchase merchandise in the merchant's stores. The value or conversion rate from reward points to the merchant might vary, so the invention manages the conversion from reward value to merchant dollars. In this manner the customer can establish a preference with a grocer to "pay" or settle a transaction in the following manner: First, apply any promotional dollars; second, apply coupons; third, convert points from the customer's airline card; and, fourth, the remainder of the cost of the transaction is to be deducted from the customer's DDA account.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Connolly with the ability to apply coupons sent to the user as taught by Easterly doing so further stimulate the sales of "house" brands that have a higher profit margin for the merchant [000023-24].
As per claim 19.  Claim 19 recites substantially similar limitations to those found in claim 9.  Therefor claim 19 is rejected under the same art and rational as claim 9. Furthermore Connolly discloses a computer-implemented method [0012].


Claim 7, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Franchi, et al. (US Patent Application Publication 20080072064), “Franchi”.
As per claim 7, Connolly does not expressly disclose the following, Franchi, however, discloses:
wherein the at least one processer is configured to: receive a service code in response to the electronic transaction; and [0006-0007] the communication device including a token interface, a biometric reader for enabling a user to input a biometric reading, a communication component for enabling communication between the communication device and the operations and resource component, a user input component to enable the user to input commands and information into the communication device, an output component for providing information to the user, a processor, and a data storage component; and a secure token adapted to interface with the token interface of the communication device, including a token security component for generating a security code, and a data storage component for storing user data. User access to the operations and resource component is permitted only when the secure token is interfaced with the token interface of the communication device, the biometric reading entered by the user matches a biometric reading associated with the secure token in the biometric security component of the operations and resource component, and the security code generated by the token security component matches a corresponding security code associated with the secure token and generated by the second security component of the operations and resource component.
process an electronic transaction for a service using the service code. [0006-0007] The token interface is adapted to interface with a secure token provided by the user, and wherein user access to the operations and resource component via the communication device is permitted only when the secure token is interfaced with the token interface of the communication device, the biometric reading entered by the user matches a biometric reading associated with the secure token in the operations and resource component, and a security code generated by the secure token matches a corresponding security code associated with the secure token and stored by the operations and resource component.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Connolly with the ability to further use a security code to allow access to operations and resources as taught by Franchi doing so adds another layer of security for accessing resources [0007-0008].
As per claim 17.  Claim 17 recites substantially similar limitations to those found in claim 7.  Therefor claim 17 is rejected under the same art and rational as claim 7. Furthermore Connolly discloses a computer-implemented method [0012].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694